Citation Nr: 0206234	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  98-21 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active duty form March 
1971 to July 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD, rated 10 percent.  In an October 1999 
rating action, the RO granted a 70 percent rating for PTSD, 
effective from the date of claim.


FINDING OF FACT

The veteran is demonstrably unable to obtain or retain 
employment due to PTSD.


CONCLUSION OF LAW

A 100 percent rating for PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.7, 
4.132, Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [In Dyment v. 
Principi, 287 F.3d 1377 (2002), and Bernklau v. Principi, No. 
00-7122 (May, 20, 2002), the United States Court of Appeals 
for the Federal Circuit held that the "duty to assist" 
provisions of section 3(a) of the VCAA do not have 
retroactive effect.  Nevertheless, the Board remains bound by 
VAOPGCPREC 11-2000, which held that they do.  Regardless, for 
the reasons explained below, the matter of VCAA retroactivity 
is moot.]

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, VA examination reports, and 
VA treatment records.  The veteran has been notified of the 
applicable laws and regulations.  Discussions in the rating 
decisions, statement of the case, and supplemental statements 
of the case have informed him what he needs to establish 
entitlement to the benefit sought and what evidence VA has 
obtained.  Where, as here, there has been substantial 
compliance with the VCAA and the implementing regulations, a 
remand for further review in light of the VCAA and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
veteran is not prejudiced by the Board addressing the claim 
based on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).

Factual Background

The appellant is a decorated combat veteran who served in 
Vietnam from April 1971 to February 1972.

On April 1996 VA examination, the veteran complained of 
depression, social withdrawal, intrusive thoughts and 
flashbacks of Vietnam.  He had held numerous jobs, the 
longest of which lasted approximately one year.  He liked to 
be in charge, and had difficulty with his bosses.  The 
veteran was alert, and his hygiene was good.  Affect and mood 
were within normal limits, although he seemed preoccupied at 
times.  Memory was good.  A Global Assessment of Functioning 
(GAF) score in the low 60's was assigned.  Mild PTSD was 
diagnosed, as well as a substance abuse disorder and a 
personality disorder not otherwise specified.

VA treatment records from November 1996 to November 1997 
reveal continued treatment for mental health complaints.  In 
September 1997, the veteran complained of problems with 
anger, anxiety, memory, and sleep.  He was depressed, and 
reported suicidal ideation.  He had not worked steadily in 
five years because of his tendency to "blow up" at bosses.  
The veteran was alert and oriented, but his attention, 
concentration, and memory were poor.  Insight and judgment 
were also poor.  Dysthymia, not PTSD, was diagnosed, along 
with rule out intermittent explosive disorder.  A GAF score 
of 50 was assigned.  In October 1997, the veteran was 
diagnosed with PTSD and a major recurrent depressive 
disorder.  He complained of problems with memory and 
sleeping, which may be related to pain.  He had intrusive 
thoughts, and was angry and often fought.  The veteran was 
anxious and guarded, and his insight and judgment were poor. 

On August 1997 VA examination, the veteran complained of 
difficulty getting along with people, and difficulty 
sleeping.  He slept only one or two hours a night. Intrusive 
thoughts prevented him from sleeping.  He was hypervigilant.  
He had flashbacks triggered by odors, TV, or weather 
patterns; he estimated that he had two flashbacks per day.  
He was irritable and did not tolerate mistakes.  He blew up 
easily, and related numerous incidents of physical 
altercations.  He had some suicidal ideation, and was 
depressed.  He preferred to be alone, and would sometimes not 
go out for days at a time.  He last worked in 1992 as a 
motorcycle repairman, which he had done for the past 20 
years.  He was fired from his last job.  He had been in a 
motorcycle club, but was kicked out for having too many 
fights.  The veteran was oriented, but recent memory was 
impaired.  His thought process was logical, and no delusions, 
ideas of reference, or feelings of unreality were reported.  
His mood was slightly depressed and affect was restricted.  
Chronic PTSD was diagnosed, and a GAF score of 50 was 
assigned.

In a January 2000 rating decision, the RO granted a total 
disability rating based on individual unemployability (TDIU), 
due to the veteran's service-connected PTSD and residuals of 
a back injury, rated 10 percent disabling.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the award of service connection for disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  During the 
course of the period covered by this appeal, the provisions 
of Diagnostic Code 9411 were revised.  Specifically, on 
October 8, 1996, the VA published a final rule, effective 
November 7, 1996, to amend the section of the Schedule for 
Rating Disabilities dealing with mental disorders.  61 FR 
52695, Oct. 8, 1996.  Where laws or regulations change after 
a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board finds that the schedular criteria in effect prior to 
November 7, 1996, are more favorable to the veteran, and 
hence must be applied in this instance.

Under the older version of Code 9411, in effect prior to 
November 7, 1996, a 70 percent evaluation is for application 
when the ability to establish or maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The highest rating of 100 
percent under this Code is warranted when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  The criteria under DC 9411 for a 100% rating 
have each been found to be an independent bases for granting 
a 100% rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

As was noted above, the veteran was granted TDIU in January 
2000, effective from his date of clam, based upon PTSD and 
residuals of a service connected back injury.  Findings 
related to PTSD showed a severe industrial impairment.  The 
veteran had not worked steadily since 1992, and had been 
fired from his last job.  He reported that he had a tendency 
to "blow up" at his superiors and worked only odd jobs 
since.  A history of anger problems, including physical 
altercations, has been consistently reported.  His training 
and education was limited to mechanics; he had mostly worked 
as a self-employed motorcycle mechanic.  Giving the veteran 
the benefit of the doubt under 38 U.S.C.A. § 5107(b), the 
Board finds that an inability to obtain or retain employment 
has been demonstrated.  Therefore, a 100 percent rating is 
warranted under the pre-November 7, 1996, Schedule, as one of 
the criteria for a total rating is met.  Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).

"Staged ratings" are not appropriate in this case, as the 
industrial impairment has existed for the entire appeals 
period.


ORDER

A 100 percent rating for PTSD is granted, subject to the 
regulations governing payment of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

